DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 05/12/2022. Claims 1, 4, 5 and 7 have been amended. No additional claims have been added. Claims 2, 3, and 6 have been cancelled. Claims 1, 4, 5 and 7 are currently pending and have been examined. 

Response to Amendments
The examiner fully acknowledges the amendments to the abstract and to claims 1, 4, 5, and 7 filed on 05/12/2022. The amended claims and specifications are accepted, thus the drawing objection set forth in the previous office action pertaining to claims 1 and 5 is withdrawn. 
Similarly, the specification objection set forth in the previous office action pertaining to a lack antecedent basis for the “supply tube” set forth in the previous office action pertaining to claims 1 and 5 is also withdrawn. 
The applicant’s amendments to claims 1 are sufficient to overcome the rejection of claim 1, based upon the U.S.C. 35 103 rejection as being unpatentable over Chen (US Patent No. 7341504) in view of McCune (US Patent No. 3266193). 
 
Response to Arguments
The applicant’s remarks, see pages 14-16 , filed 05/12/2022, with respect to the rejection of claim 1, based upon the U.S.C. 35 103 rejection as being unpatentable over Chen (US Patent No. 7341504) in view of McCune (US Patent No. 3266193) as being unsustainable due to amendments to claim 1 have been fully considered and are persuasive. Therefore, the rejection from the previous office action has been withdrawn. 

Reasons for Allowance
Claims 1, 4, 5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to Claim 1 (currently amended), Chen in view of McCune does teach 
A sand source selecting structure for a sandblasting gun comprising: 
a main body (body 10) formed with a baffle (restricting recess 141); 
a channel (passage 11) provided in the main body (body 10), for passing pressurized gas (Chen column 2 lines 27-34: a passage communicating with the chamber (11) and a button (161). The button (161) is attached to the front side of the handle (16). The connector (17) is mounted on the lower end of the handle (16), and connects to a compressor via a hose. When the button (161) is pressed, the compressed air flows out from the compressor into the chamber (11) of the body (10) through the passage and discharges from the blasting head (12)); 
a sub-channel (see annotated fig. 3 drawing) provided in the main body (body 10) and connected to the channel (passage 11); 
a sandbox (chen column 2 lines 36-37: the body connects with a sand tank and has an upper end); 
a first control valve (mounting tube 13) comprising:
a first valve rod (adjusting post 31) the first sub-channel and comprising a first aperture (adjusting hole 314), wherein the first valve rod (adjusting post 31) is rotatable between a position where the first aperture (adjusting hole 314) is parallel to the first sub-channel and another position where the first aperture (adjusting hole 314) is perpendicular to the first sub-channel; 
a first knob (rotating button 312) formed at an end of the first valve rod (adjusting post 31); and 
a first pin (mounting pin 32) transversely extending through another end of the first valve rod (adjusting post 31), wherein the first pin (mounting pin 32) abuts against one of the baffles (recess 141) when the first valve rod (adjusting post 31) is in a corresponding one of the positions.

Chen (US Patent No. 7341504) in view of McCune (US Patent No. 3266193), such that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious that 
 present are a first and second pairs of baffles mounted on the body, and first and second sub-channels, 
with the first of the two mounted on the main body so that the sand box is in communication with the channel through the first sub-channel, which results in the second sub channel being associated with a hose connected to the main body so that the hose is in communication with the channel via the second sub-channel. It is this specific association between the two sub-channels that results in the subsequent recitations of the claimed invention to be rendered non-obvious. As Chen doesn’t anticipate pairs of baffles, then a first valve rod transversely extending that engages the first baffle of the pair is not anticipated. Subsequently, the recitations involving the second valve further are not anticipated:
a second control valve comprising: a second valve rod transversely extending through the second sub-channel and comprising a second aperture, wherein the second valve rod is rotatable between a position where the second aperture is parallel to the second sub-channel and another position where the second aperture is perpendicular to the second sub-channel; a second knob formed at an end of the second valve rod; and a second pin transversely extending through another end of the second valve rod, wherein the second pin abuts against one of the baffles in the second pair when the second valve rod is in a corresponding one of the positions.”
Claims 4, 5 and 7 are allowed as being dependent on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Jones (US Patent No. 2577465) teaches a sandblast gun with a sandbox mounted below the main channel, but also lacks the recited valve and baffle structure.
 
    PNG
    media_image1.png
    431
    620
    media_image1.png
    Greyscale

	Paasche (US Patent No. 2526403) teaches an abrasive gun, wherein abrasive is supplied from a sandbox atop the gun, however it lacks the valve and baffle structure necessary. 

    PNG
    media_image2.png
    317
    497
    media_image2.png
    Greyscale

	Coleman (US patent 825381) teaches using compressed air in order to mix finely divided solid substances.
	Jou (US Patent No. 6383062) teaches a sandblasting gun, but similarly to Chen, it does not teach the sandbox mounted, and one valve connected to a pipe that feeds abrasives in from the bottom. 

    PNG
    media_image3.png
    340
    481
    media_image3.png
    Greyscale

	Steven (US Patent No. 4628644) teaches an abrasive gun with sandbox mounted atop, but lacks the pin, baffle, and valve structure recited. 

    PNG
    media_image4.png
    693
    595
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723